Havre, C.
Action to set aside certain deeds as in fraud of plaintiff’s rights as a judgment creditor. The debtor, one Tyrrell, who was the owner of the property, conveyed it to the defendant Graves by a deed which was made before the commencement of the plaintiff’s attachment suit against Tyrrell, but not recorded until afterwards. After the recording of the deed, Graves, for valuable consideration, conveyed to the defendants Anspacher and Wynn. Judgment passed for the defendants, and the plaintiff appeals. The court below found that the deed to Graves was for valuable consideration, and not for the purpose of hindering, delaying, or defrauding the creditors of Tyrrell; and we cannot say upon the record that this finding is not sustained by the evidence. The fact that this deed was not recorded until after the plaintiff’s attachment proceedings against Tyrrell is immaterial. (Plant v. Smythe, 45 Cal. 161; Hoag v. Howard, 55 Cal. 564.) But if it were otherwise,—if the deed to Graves be assumed to have been in fraud of the rights of creditors,—the objection would not reach the deed to Anspacher and Wynn. At the time of this deed the title stood of record in the name of Graves. They purchased, *220from him for valuable consideration, and are not shown to have had any notice of the alleged fraudulent character of the deed to Graves. Knowledge of the existing attachment lien in the case of R. F. Morrow against D. M. Tyrrell is quite a different thing; for the title did not then stand in the name of Tyrrell. We therefore advise that the judgment and order denying a new trial be affirmed.
Belcher, C. C., and Foote, C., concurred.
The Court.
For the reasons given in the foregoing opinion, the judgment and order denying a new trial are affirmed.